Filing Date: 12/20/2019
Claimed Foreign Priority Date: 03/01/2018 (DIV of 15/909,419 now PAT 10,553,592)
      03/07/2017 (CN 201710131234.3)
Applicant: Zhou
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 06/22/2021.
Remarks 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 06/22/2021, responding to the Office action mailed on 03/22/2021, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 21-24 and 29, and added new claim 30. Accordingly, pending in this application are claims 20, 25-28, and 30. 





Response to Amendment

Applicant’s amendments to the Specification have overcome the objections to Specification previously set forth in the Non-Final Office action mailed on 03/22/2021. Accordingly, the previous objections to Specification have been hereby withdrawn.
Applicant’s amendments to the Claims have overcome the objections to Drawings previously set forth in the same Office action. Accordingly, the previous objections to Drawings are also withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103 previously set forth in the same Office action. Accordingly, all previous claim rejections have been withdrawn. However, Applicant’s amendments to the claims have introduced new issues, and new grounds of rejection are presented below, as necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20, 25-28, and 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 20 has been amended to recite “wherein the dummy gate structure includes dummy gate sidewall spacers surrounding the dummy gate structure”, which is a nonsensical arrangement, as it would require the dummy gate sidewall spacers to surround themselves, since they are already limited to being included in the dummy gate structure by the first part of the amended limitation. For the purpose of and dummy gate sidewall spacers surrounding the dummy gate structure--, until further clarification are provided by Applicant.

Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US2017/0345820).

Regarding Claim 20, Lin (see, e.g., Fig. 3 and Par. [0014]-[0026]) shows all aspects of the instant invention, including a semiconductor structure, comprising: 
- a base substrate (e.g., semiconductor substrate 20) including a first region (e.g., region comprising left fin 24), a second region (e.g., region comprising right fin 24), e.g., region on  STI 22 between left and right fins 24)
- a dummy gate structure (e.g., dummy gate stack 32) extending across the first region and the second region, and dummy gate sidewall spacers (e.g., gate spacer 34) surrounding the dummy gate structure (see, e.g., Fig. 1B)
- first doped source/drain regions in the base substrate (e.g., left source/drain regions 38) on both sides of the dummy gate structure in the first region (see, e.g., Fig. 1C and Par. [0022])
- second doped source/drain regions in the base substrate (e.g., right source/drain regions 38) on both sides of the dummy gate structure in the second region (see, e.g., Fig. 1C and Par. [0022])
- an interlayer dielectric layer (e.g., dielectric layer 50) in the dummy gate structure in the third region and on the base substrate in the third region, wherein the interlayer dielectric layer has a top surface higher than a top surface of the dummy gate structure (see, e.g., Fig. 3 and Par. [0025]-[0026])
Regarding Claim 25, Lin (see, e.g., Fig. 3 and Par. [0025]-[0026]) shows a first sidewall spacer (e.g., 48) formed on the sidewalls of the interlayer dielectric layer (e.g., 50).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US9064932).

Regarding Claim 20, Pham (see, e.g., Fig. 2K) shows all aspects of the instant invention, including a semiconductor structure, comprising: 
e.g., substrate 202) including a first region (e.g., region 202A), a second region (e.g., region 202B), and a third region between the first region and the second region (e.g., isolation structure 204)
- a dummy gate structure (e.g., sacrificial gate electrode material layer 206A/B) extending across the first region and the second region, and dummy gate sidewall spacers (e.g., sidewall spacer 209) surrounding the dummy gate structure (see, e.g., Fig. 2E)
- first doped source/drain regions in the base substrate (e.g., epi 211 in active region 202A) on both sides of the dummy gate structure in the first region 
- second doped source/drain regions in the base substrate (e.g., epi 211 in active region 202B) on both sides of the dummy gate structure in the second region 
- an interlayer dielectric layer (e.g., isolating insulating material 219) in the dummy gate structure in the third region and on the base substrate in the third region, wherein the interlayer dielectric layer has a top surface higher than a top surface of the dummy gate structure (see, e.g., Fig. 2K) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2017/0345820).

Regarding Claim 26, Lin (see, e.g., Fig. 3 and Par. [0025]-[0026]) shows that dielectric layer 48 can have a thickness T1 ranging between about 1 nm and about 5 nm. Furthermore, Lin also shows that dielectrics 48 and 50 can be selected from any one of oxide-based dielectric materials, nitride-based dielectric materials, oxynitride-based dielectric materials, oxycarbide-based dielectric materials, or carbide-based dielectric materials, as long as they are formed of different dielectric materials (e.g., silicon oxide vs. silicon nitride).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first sidewall spacer made of silicon nitride with a thickness of about 2-3nm in the structure of Lin, because silicon nitride having said thickness is known to be a suitable nitride-based dielectric material for implementing a dielectric layer in a dummy gate opening, as suggested by Lin himself, and selecting a known material based on its suitability for its intended use would have been obvious to the skilled artisan. See, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US2017/0345820) in view of Lim et al. (US2017/0358585).

Regarding Claim 30, Lin is silent about having the dummy gate structure sharing a same doped source/drain region with an adjacent dummy gate structure. Lim e.g., Figs. 8A-D), on the other hand and in the same field of endeavor, teaches an intermediate embodiment in the process of manufacturing an SRAM cell, similar to the instant application (see, e.g., Specification, Par. [0029]), said arrangement comprising an array of dummy gates 310 straddling fin structures 320, at least one dummy gate comprising a gate cut gap 710 filled with dielectric material 810 (see, e.g., Fig. 8C: cut YPC), and sharing a source/drain epi region 325 with an adjacent dummy gate (see, e.g., Figs. 8B,8D: cuts XPC and YCO respectively).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the dummy gate structure sharing a same doped source/drain region with an adjacent dummy gate structure in the structure of Lin, because said claimed arrangement is known in the semiconductor memory art as an intermediate arrangement in the process of manufacturing SRAMs, as suggested by Lim, and implementing a known layout arrangement for its known use would have been a common sense choice by the skilled artisan.  KSR Int’l Co. v. Teleflex Inc., 550 U.S, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 27 and 28 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.




Conclusion























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on M-F 9-6 EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814